      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SALVADOR SEGOVIA, JR.,                               )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
34TH STREET BUSINESS PARK, LP,                       )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, SALVADOR SEGOVIA, JR., by and through the undersigned counsel,

and files this, his Complaint against Defendant, 34TH STREET BUSINESS PARK, LP, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, SALVADOR SEGOVIA, JR. (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                 1
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 2 of 17




performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, 34TH STREET BUSINESS PARK, LP (hereinafter “34TH STREET

BUSINESS PARK, LP”), is a Texas limited partnership that transacts business in the State of

Texas and within this judicial district.

       8.      Defendant, 34TH STREET BUSINESS PARK, LP, may be properly served with

process for service via its Registered Agent, to wit: c/o Ronald L. Bernell, Registered Agent,

9945 Harwin Drive, Suite D, Houston, TX 77036.

                                   FACTUAL ALLEGATIONS

       9.      On or about January 18, 2021, Plaintiff was a customer at “The Smoking Glass” a

business located at 4800 W. 34th Street, Houston, TX 77092, referenced herein as “The Smoking

Glass”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is

a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Defendant, 34TH STREET BUSINESS PARK, LP, is the owner or co-owner of

the real property and improvements that The Smoking Glass is situated upon and that is the



                                                 2
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 3 of 17




subject of this action, referenced herein as the “Property.”

       11.     Plaintiff lives 17 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 4800 W. 34th Street, Houston, TX

77092, Harris County Property Appraiser’s property identification number 0590030270008 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, 34TH STREET BUSINESS PARK, LP, is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Property, including those set forth in

this Complaint.

       13.     Defendant, 34TH STREET BUSINESS PARK, LP, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property. Even if there is a lease between Defendant, 34TH STREET BUSINESS PARK, LP

and the tenant allocating responsibilities for ADA compliance within the unit the tenant operates,

that lease is only between the property owner and the tenant and does not abrogate the

Defendant’s independent requirement to comply with the ADA for the entire Property it owns,

including the interior portions of the Property which are public accommodations. See 28 CFR §

36.201(b).

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.



                                                 3
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 4 of 17




          15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,


                                                    4
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 5 of 17




               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.



                                                 5
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 6 of 17




       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, 34TH STREET BUSINESS PARK, LP, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §



                                                 6
      Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 7 of 17




12182(b)(2)(A)(iv).

       29.     Defendant, 34TH STREET BUSINESS PARK, LP, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, 34TH STREET

BUSINESS PARK, LP, is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of Unit C19, the access aisle serving the accessible parking space has a

               width that decreases below 60 inches and is therefore in violation of Section

               502.3.1 of the 2010 ADAAG standards. This violation would make it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property.

       (ii)    In front of Unit C19, due to a failure to enact a policy of proper maintenance, the

               ground surfaces of the accessible space and associated access aisle have vertical

               rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

               have broken or unstable surfaces or otherwise fail to comply with Sections 502.4,

               302 and 303 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to access the units of the Property.



                                                 7
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 8 of 17




 (iii)   Near Unit C19, the landing at the top of the curb accessible ramp does not have

         36 (thirty-six) inch clear space in violation of Section 406.4 of the 2010 ADAAG

         standards. This violation would make it difficult and dangerous for Plaintiff to

         access the Property.

 (iv)    Near Unit C19, the walking surfaces of the exterior accessible route have a cross-

         slope in excess of 1:48 due to the presence of the ramp and a lack of a 36 inch

         clear landing in violation of section 403.3 of the 2010 ADAAG Standards and in

         violation of 403.5.1 of the 2010 ADAAG Standards.

 (v)     Due to the presence of a pole in the accessible route leading to the furniture store,

         there are publicly accessible areas of the Property having accessible routes with

         clear widths below the minimum 36 (thirty-six) inch requirement as required by

         Section 403.5.1 of the 2010 ADAAG standards. This violation would make it

         dangerous and difficult for Plaintiff to access exterior public features of the

         Property. (Also add below)

 (vi)    Due to the violations detailed in (iv) and (v) above and in addition to the presence

         of a pole in the accessible route leading to the furniture store (Unit C19), the

         Property lacks an accessible route connecting accessible facilities, accessible

         elements and/or accessible spaces of the Property in violation of Section 206.2.2

         of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

         to access public features of the Property.

 (vii)   At Unit C18B, there is a doorway threshold with a vertical rise in excess of ½

         (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

         violation of Section 404.2.5 of the 2010 ADAAG standards. Not all entrance



                                           8
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 9 of 17




          doors and doorways comply with Section 404 of the 2010 ADAAG standards, this

          is a violation of Section 206.4 of the 2010 ADAAG standards. This violation

          would make it dangerous and difficult for Plaintiff to access the interior of the

          Property.

 (viii)   At Unit C18B, the maneuvering clearance of the accessible entrance at this Unit is

          not level in violation of section 404.2.4 of the 2010 ADAAG Standards.

 (ix)     Between Units C18 and C18B, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route

          causing the exterior access route to routinely have clear widths below the

          minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

          2010 ADAAG Standards. This violation would make it dangerous and difficult

          for Plaintiff to access exterior public features of the Property.

 (x)      Between Units C18 and C18B, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route

          as a result, in violation of Section 502.7 of the 2010 ADAAG Standards, parking

          spaces are not properly designed so that parked cars and vans cannot obstruct the

          required clear width of adjacent accessible routes.

 (xi)     Given the violations set forth in (ix) and (x) above, the Property lacks an

          accessible route connecting accessible facilities, accessible elements and/or

          accessible spaces of the Property in violation of Section 206.2.2 of the 2010




                                             9
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 10 of 17




          ADAAG standards. This violation would make it difficult for Plaintiff to access

          public features of the Property.

 (xii)    In front of Unit C15, due to a failure to enact a policy of proper maintenance, the

          ground surfaces of the accessible space and associated access aisle have vertical

          rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

          have broken or unstable surfaces or otherwise fail to comply with Section 502.4,

          302 and 303 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access the units of the Property.

 (xiii)   The access aisle serving the accessible parking space near Unit C15 is not at the

          same level as the parking space it serves in violation of Section 502.4 of the 2010

          ADAAG Standards. This violation would make it difficult for Plaintiff to exit and

          enter his vehicle if parked at that accessible parking space.

 (xiv)    Between Units C8 and C15, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route

          causing the exterior access route to routinely have clear widths below the

          minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

          2010 ADAAG Standards. This violation would make it dangerous and difficult

          for Plaintiff to access exterior public features of the Property.

 (xv)     Between Units C8 and C15, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, cars routinely pull up

          all the way to the curb and the "nose" of the vehicle extends into the access route

          as a result, in violation of Section 502.7 of the 2010 ADAAG Standards, parking



                                             10
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 11 of 17




         spaces are not properly designed so that parked cars and vans cannot obstruct the

         required clear width of adjacent accessible routes.

 (xvi)   Given the violations set forth in (xiv) and (xv) above, the Property lacks an

         accessible route connecting accessible facilities, accessible elements and/or

         accessible spaces of the Property in violation of Section 206.2.2 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to access

         public features of the Property.

 (xvii) In front of Unit B3, the accessible parking space does not have a marked access

         aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

         violation would make it dangerous and difficult for Plaintiff to access the

         accessible entrances of the Property.

 (xviii) In front of Unit B3, the accessible parking space has a slope in excess of 1:48 in

         violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

         violation would make it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.

 (xix)   In front of Unit B3, the ground surfaces of the accessible space have vertical rises

         in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

         broken or unstable surfaces or otherwise fail to comply with Sections 502.4, 302

         and 303 of the 2010 ADAAG standards. This violation would make it dangerous

         and difficult for Plaintiff to access the units of the Property.

 (xx)    In front of Unit B3, the accessible parking space is missing an identification sign

         in violation of Section 502.6 of the 2010 ADAAG standards. This violation would

         make it difficult for Plaintiff to locate an accessible parking space.



                                            11
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 12 of 17




 (xxi)   In front of Unit B3, due to the fact the accessible parking space lacks an access

         aisle and the only means of access is a ramp embedded into a raised curb, when a

         vehicle parks in the accessible parking space there is insufficient space for an

         individual to exit and enter their vehicle with a wheelchair due to the raised curb,

         the adjacent parked car and no access aisle, as a result, the Property lacks an

         accessible route from this accessible parking space to the accessible entrances

         when a vehicle is parked in the space, in violation of Section 208.3.1 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to access

         the units of the Property.

 (xxii) In front of Unit B3, the accessible ramp has vertical rises and broken surfaces at

         the base of the ramp in violation of section 405.4 of the 2010 ADAAG Standards.

 (xxiii) In front of Unit A1, the accessible parking space has a slope in excess of 1:48 in

         violation of Section 502.4 of the 2010 ADAAG standards and is not level. This

         violation would make it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.

 (xxiv) In front of Unit A1, the accessible parking space lacks signage identifying the

         accessible parking space in violation of section 502.6 of the 2010 ADAAG

         Standards.

 (xxv) In front of Unit A1, the ground surfaces of the accessible space have vertical rises

         in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

         broken or unstable surfaces or otherwise fail to comply with Section 502.4, 302

         and 303 of the 2010 ADAAG standards. This violation would make it dangerous

         and difficult for Plaintiff to access the units of the Property.



                                           12
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 13 of 17




 (xxvi) In front of Unit A1, the access aisle has a vertical rise in excess of ¼ inch and is

        in violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

        violation would make it dangerous and difficult for Plaintiff to exit and enter their

        vehicle while parked at the Property.

 (xxvii) In front of Unit A1, the access aisle to the accessible parking space is not level

        due to the presence of an accessible ramp in the access aisle in violation of

        Section 502.4 of the 2010 ADAAG standards. This violation would make it

        dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

        the Property.

 (xxviii)In front of Unit A1, the accessible curb ramp is improperly protruding into the

        access aisle of the accessible parking space in violation of Section 406.5 of the

        2010 ADAAG Standards. This violation would make it difficult and dangerous

        for Plaintiff to exit/enter their vehicle.

 (xxix) In front of Unit A1, the Property has an accessible ramp that lacks finished edges

        or edge protection and/or is otherwise in violation of Section 405.9 of the 2010

        ADAAG standards. This violation would make it difficult for Plaintiff to access

        the units of the Property.

 (xxx) Adjacent to Unit C19 there is a vertical rise in excess of ¼ inch along the

        sidewalk access route in violation of Section 303.2 and 405.4 of the 2010

        ADAAG standards. This violation would make it dangerous and difficult for

        Plaintiff to access public features of the Property.

 (xxxi) At Unit D4, there is a doorway threshold with a vertical rise in excess of ½ (one

        half) inch and does not contain a bevel with a maximum slope of 1:2 in violation



                                           13
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 14 of 17




        of Section 404.2.5 of the 2010 ADAAG standards. Not all entrance doors and

        doorways comply with Section 404 of the 2010 ADAAG standards, this is a

        violation of Section 206.4 of the 2010 ADAAG standards. This violation would

        make it dangerous and difficult for Plaintiff to access the interior of the Property.

 (xxxii) At Unit C50, the maneuvering clearance of the accessible entrance at this Unit is

        not level in violation of section 404.2.4 of the 2010 ADAAG Standards.

 (xxxiii)At Unit C50, there is a doorway threshold with a vertical rise in excess of ½ (one

        half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

        of Section 404.2.5 of the 2010 ADAAG standards. Not all entrance doors and

        doorways comply with Section 404 of the 2010 ADAAG standards, this is a

        violation of Section 206.4 of the 2010 ADAAG standards. This violation would

        make it dangerous and difficult for Plaintiff to access the interior of the Property.

 (xxxiv) At Unit D4, the maneuvering clearance of the accessible entrance at this Unit is

        not level in violation of section 404.2.4 of the 2010 ADAAG Standards.

 (xxxv) No accessible parking space is identified or marked as “Van Accessible” in

        violation of sections 208.2.4 and 502.6 of the 2010 ADAAG Standards.

 (xxxvi) There is an insufficient number of accessible parking spaces at the Property in

        violation of section 208.2 of the 2010 ADAAG Standards. There are 202 total

        parking spaces on the Property requiring a minimum of seven (7) accessible

        parking spaces but there are only four (4) marked accessible parking spaces.

 (xxxvii)       Defendant fails to adhere to a policy, practice and procedure to ensure that

        all facilities are readily accessible to and usable by disabled individuals.

 31.    The violations enumerated above may not be a complete list of the barriers,



                                          14
     Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 15 of 17




conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, 34TH

STREET BUSINESS PARK, LP, has the financial resources to make the necessary

modifications. According to the Property Appraiser, the Appraised value of the Property is

$4,574,076.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       Upon information and good faith belief, the Property has been altered since 2010.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                 15
     Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 16 of 17




the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

34TH STREET BUSINESS PARK, LP, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, 34TH STREET BUSINESS PARK, LP.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, 34TH STREET BUSINESS PARK, LP, pursuant to 42 U.S.C. §§

12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, 34TH

STREET BUSINESS PARK, LP, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, 34TH STREET BUSINESS PARK, LP, in

               violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, 34TH STREET

               BUSINESS PARK, LP, from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, 34TH STREET BUSINESS

               PARK, LP, to (i) remove the physical barriers to access and (ii) alter the Property

               to make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;



                                                 16
Case 4:21-cv-00351 Document 1 Filed on 02/02/21 in TXSD Page 17 of 17




 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 2, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        17
